Order, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered on or about June 5, 1996, which directed respondent to turn over to petitioners’ counsel all documents in certain files other than, inter alia, respondent’s "private papers”; and order of the same court and Justice entered on or about September 30, 1996, which denied petitioners’ motion to compel respondent to comply with the prior order and for sanctions, unanimously affirmed, without costs.
The IAS Court properly rejected petitioners’ request that respondent turn over the remaining files maintained with respect to certain concluded business financing and restructuring matters, which documents include drafts, internal memoranda, mark-ups, research, and other "papers reflecting the opinions, reflections and thought processes”, since petitioners failed to demonstrate the need therefor and, further, the court properly deemed the documents private property (see, Zackiva Communications Corp. v Milberg Weiss Bershad Specthrie & Lerach, 223 AD2d 417, Iv denied 88 NY2d 802).
We have considered petitioners’ remaining arguments and find them to be without merit. Concur—Sullivan, J. P., Milonas, Rosenberger and Tom, JJ.